Citation Nr: 1423288	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-42 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's son.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA) in Denver, Colorado.

The Veteran was scheduled for a hearing before a member of the Board in July 2010.  Subsequently, the Veteran cancelled the hearing.  As such, the Board finds that it may proceed with adjudication.


FINDING OF FACT

The appellant does not have a total disability, permanent in nature, resulting from a service-connected disability.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the appellant's son have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2013); 38 C.F.R. § 17.271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  However, the United States Court of Appeals for Veteran's Claims (the Court) has held that the VCAA is not applicable to appeals that, as in this case, turn on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable and no further discussion is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)

II.  Eligibility for CHAMPVA

CHAMPVA is the Civilian Health and Medical Program of VA and is administered by the HAC in  Denver, Colorado.  Under 38 U.S.C.A. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270 (2013). 

CHAMPVA benefits are awarded to survivors and dependents of certain Veterans pursuant to 38 U.S.C.A. § 1781.  The pertinent provisions are as follows: 

(a) The Secretary is authorized to provide medical care, in accordance with the provisions of subsection (b) of this section, for -

(1) the spouse or child of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, 

(2) the surviving spouse or child of a Veteran (A) died as a result of an adjudicated service-connected disability; or (B) at the time of death had a total disability permanent in nature, resulting from a service-connected disability, 

(3) the surviving spouse or child of a person who died in the active military, naval, or air service in the line of duty and not due such person's own misconduct, and

(4) an individual designated as a primary provider of personal care service under section 1720G(a)(7)(A) of this title who is no entitled to care services under a health-plan contract (as defined in section 1725(f) of this title); who are not otherwise eligible for medical care under chapter 55 of title 10 (CHAMPUS). 

38 U.S.C.A. § 1781 (2013). 

The current controlling regulation, 38 C.F.R. § 17.271, provides as follows: 

(a) General entitlement.  The following persons are eligible for CHAMPVA benefits provided that they are not eligible under Title 10 for the TRICARE Program or Part A of Title XVIII of the Social Security Act (Medicare) except as provided in paragraph (b) of this section.

(1) The spouse or child of a Veteran who has been adjudicated by VA as having a permanent and total service-connected disability; 

(2) The surviving spouse or child of a Veteran who died as a result of an adjudicated service-connected condition(s); or who at the time of death was adjudicated permanently and totally disabled from a service-connected condition(s); 

(3) The surviving spouse or child of a person who died on active military service and in the line of duty and not due to such person's own misconduct; and 

(4) An eligible child who is pursuing a full-time course of instruction approved under 38 U.S.C. Chapter 36, and who incurs a disabling illness or injury while pursuing such course (between terms, semesters or quarters; or during a vacation or holiday period) that is not the result of his or her own willful misconduct and that results in the inability to continue or resume the chosen program of education must remain eligible for medical care until: 

(i) The end of the six-month period beginning on the date the disability is removed; or 

(ii) The end of the two-year period beginning on the date of the onset of the disability; or 

(iii) The twenty-third birthday of the child, whichever occurs first.

(b) CHAMPVA and Medicare entitlement.

(1) Individuals under age 65 who are entitled to Medicare Part A and enrolled in Medicare Part B, retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans. 

(2) Individuals age 65 or older, and not entitled to Medicare Part A, retain CHAMPVA eligibility. 

Note to paragraph (b)(2): If the person is not eligible for Part A of Medicare, a Social Security Administration "Notice of Disallowance" certifying that fact must be submitted.  Additionally, if the individual is entitled to only Part B of Medicare, but not Part A, or Part A through the Premium HI provisions, a copy of the individual's Medicare card or other official documentation noting this must be provided. 

(3) Individuals age 65 on or after June 5, 2001, who are entitled to Medicare Part A and enrolled in Medicare Part B, are eligible for CHAMPVA as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans for services received on or after October 1, 2001. 

(4) Individuals age 65 or older prior to June 5, 2001, who are entitled to Medicare Part A and who have not purchased Medicare Part B, are eligible for CHAMPVA as secondary payer to Medicare Part A and any other health insurance for services received on or after October 1, 2001. 

(5) Individuals age 65 or older prior to June 5, 2001, who are entitled to Medicare Part A and who have purchased Medicare Part B must continue to carry Part B to retain CHAMPVA eligibility as secondary payer for services received on or after October 1, 2001. 

Note to § 17.271: Eligibility criteria specific to Dependency and Indemnity Compensation (DIC) benefits are not applicable to CHAMPVA eligibility determinations.

38 C.F.R. § 17.271 (2013).

The Veteran contends that he has been determined by VA to have service-connected disabilities rated permanent and total.  The Veteran has submitted a statement on VA letterhead dated in June 2009 that reports that the Veteran has been service connected for prostate cancer at 100 percent, posttraumatic stress disorder (PTSD) at 50 percent, sleep apnea at 50 percent, flat foot at 10 percent, and deformity of the penis at noncompensable.  In addition, the Veteran has submitted a copy of a statement on VA letterhead dated in July 2009 that indicates that the Veteran "has been determined by the Department of Veterans Affairs to have service connected disabilities rated permanent and total at 100% as a result of service connected disability effective December 1, 2008."  

However, the Veteran's service connected disabilities are PTSD, evaluated as 50 percent disabling effective February 27, 1998; sleep apnea, evaluated as 50 percent disabling effective May 7, 2002; pes planus, evaluated as noncompensable effective February 27, 1998, 10 percent disabling effective May 7, 2002, and 30 percent disabling effective September 20, 2010; residuals of prostate cancer, evaluated as 100 percent disabling effective December 22, 2006, and 20 percent disabling effective December 1, 2010; radiation proctitis, evaluated as 10 percent disabling effective October 7, 2010; and erectile dysfunction associated with residuals of prostate cancer, evaluated as noncompensably disability, effective March 28, 2008.  The Veteran's combined evaluations have been 50 percent, effective February 27, 1998; 80 percent, effective May 7, 2002; 100 percent, effective December 22, 2006; and 90 percent, effective December 1, 2010.  

The Health Administration Center, Eligibility Unit requested that Philadelphia RO revisit the file and consider the letter dated in July 2009.  The response was that the Veteran was not permanent and total and DEA was not established.  

It is notable that the Veteran's 100 percent evaluation for prostate cancer, effective from December 22, 2006, to prior to December 1, 2010, was granted pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  This diagnostic code anticipates a reduction of the 100 percent evaluation once examination reveals no local reoccurrence or metastasis.  A note to the diagnostic code indicates that following the cessation of surgical, X-ray antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Thus, the 100 percent rating under that code clearly was not permanent.

Although it is regrettable that the Veteran was previously given incorrect information, payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).


As the claims file does not reveal any indication that the Veteran has been adjudicated to have a permanent and total disability, the Veteran is not an eligible CHAMPVA sponser for his son and the claim is denied.


ORDER

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's son is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


